DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
Claim 4 recites the limitation “the communication state of the first communication circuit and the second communication circuit” and “communication connected state”
In light of the [0169] of originally filed application, the communication states may be a state in which the connection is established (connected state) or a state in which the connection is not established (disconnected state).   



Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “simultaneously transmit the emergency call execution message to the first communication circuit and the second communication circuit when the second communication circuit of a packet switched (PS) domain”  It appears to mean “simultaneously transmit the emergency call execution message to the first communication circuit and the second communication circuit when the second communication circuit of a packet switched (PS) domain is in a communication connected state”
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites “make the second attempt at substantially the same time as the first attempt”   The phrase "substantially the same time” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " substantially"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
For purpose of examination, it is interpreted to mean “make the second attempt at ”   
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, 11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jhunjhunwala (US 20180139788 A1)

Re: Claim 1 
Jhunjhunwala discloses an electronic device (See Jhunjhunwala Fig. 2) comprising: 
a first wireless communication circuit (See Jhunjhunwala Fig. 2, RF resource 218)configured to communicate with a first network; 
See Jhunjhunwala Fig. 2. [0040] the two SIMs 204a, 204b, the baseband processor BB1, BB2, the RF resources 218, 219, and the wireless antennas 220, 221 may constitute two or more radio access technologies (RATs) 
NOTE: Also See [0041] and [0053]: The first subscription 404 may communicate with a first network 408 through one or more RATs (e.g., LTE).  The second subscription 406 may communicate with a second network 410 through one or more RATs (e.g., GSM, CDMA).
a second wireless communication circuit (See Jhunjhunwala Fig. 2, RF resource 219)configured to communicate with a second network; and 
See Jhunjhunwala Fig. 2. [0040] the RF resources 218, 219, and the wireless antennas 220, 221 may constitute two or more radio access technologies (RATs)
NOTE: Also See [0041] and [0053]: The first subscription 404 may communicate with a first network 408 through one or more RATs (e.g., LTE).  The second subscription 406 may communicate with a second network 410 through one or more RATs (e.g., GSM, CDMA).
a processor (See Jhunjhunwala Fig. 2, general processor 206), wherein the processor is configured to: 
See Jhunjhunwala [0035] The multi-SIM mobile communication device 200 may include at least one controller, such as a general processor 206)
detect a trigger for an emergency call connection; 
See Jhunjhunwala Fig. 5A. [0057] when a user initiates an emergency call,
in response to the trigger, initiate the emergency call connection on the basis of the first wireless communication circuit and the second wireless communication circuit; 
See Jhunjhunwala Fig. 5A. [0057] when a user initiates an emergency call, the mobile communication device 502 may attempt to establish the call on multiple subscriptions simultaneously
NOTE: Also See [0060].
determine priorities of the first and second wireless communication circuits; and 
See Jhunjhunwala Fig. 5A. [0062] The mobile communication device 502 may determine which subscription successfully establishes the emergency call first in operation 520.
perform the emergency call connection using the communication circuit according to the determined priorities. 
See Jhunjhunwala Fig. 5A. [0063] In case 522a, the first subscription 504 successfully establishes the emergency call before the second subscription 506 in communications 524a. 


Re: Claim 6
Jhunjhunwala discloses wherein the first communication circuit and the second communication circuit are configured to use different radio access technologies (RATs).  
See Jhunjhunwala Fig. 2. [0037] The RF resource 218 may be a transceiver that performs transmit/receive functions for each of the SIMs/RATs on the multi-SIM mobile communication device 200.  
NOTE: Also See [0040] re two different RATs. 

Re: Claim 7
Jhunjhunwala discloses wherein: the first communication circuit and the second communication circuit are formed to use different antennas (See Jhunjhunwala Fig. 2: the wireless antennas 220, 221) that are physically separated, and 
See Jhunjhunwala Fig. 2 [0040] the two SIMs 204a, 204b, the baseband processor BB1, BB2, the RF resources 218, 219, and the wireless antennas 220, 221 may constitute two or more radio access technologies (RATs).
NOTE: Also See [0042] and [0053]
the first network and the second network use different frequency bands.  
See Jhunjhunwala Fig. 2 [0040] the multi-SIM mobile communication device 200 may be a LTE communication device that includes a SIM, baseband processor, and RF resource configured to support two different RATs, such as LTE, WCDMA, and GSM.
NOTE: Also See [0028] with Fig. 1. 
NOTE: LTE uses frequencies between 1850 Mhz and 1910 MHz for uplink data and frequencies between 1930 Mhz -1990 MHz to downlink data (See https://en.wikipedia.org/wiki/LTE_frequency_bands) and GSM uses frequencies between 876.0 Mhz and 915.0 MHz for uplink data and frequencies between 921.0-960.0 MHz to downlink data (See https://en.wikipedia.org/wiki/GSM_frequency_bands)

Re: Claim 11
Jhunjhunwala discloses wherein: the first wireless communication circuit is configured to transmit and/or receive a first signal within a first frequency range of 800 MHz to 2.1 GHz, 
See Jhunjhunwala Fig. 2 [0040] the multi-SIM mobile communication device 200 may be a LTE communication device that includes a SIM, baseband processor, and RF resource configured to support two different RATs, such as LTE, WCDMA, and GSM. 
NOTE: for example frequencies between 1850 Mhz and 1910 MHz for uplink data and frequencies between 1930 Mhz -1990 MHz to downlink data (See https://en.wikipedia.org/wiki/LTE_frequency_bands for LTE frequency bands)
the second wireless communication circuit is configured to transmit and/or receive a second signal within a second frequency range outside the first frequency range, and 
See Jhunjhunwala Fig. 5A. [0061] The second subscription 506 may utilize a Wi-Fi connection or another local area network (LAN) connection to establish the emergency call
NOTE: Also See [0052].
the second frequency range includes a range of 2GHz to 5GHz.  
NOTE: WiFi frequency bands are frequency ranges within the wireless spectrum that are designated to carry WiFi: 2.4 GHz and 5 GHz. (See https://www.minim.com/blog/wifi-frequency-bands-2.4-ghz-and-5-ghz )


Re: Claim 15
Jhunjhunwala discloses an operating method (See Jhunjhunwala Fig. 5A) of an electronic device, comprising: 
detecting a trigger for an emergency call connection; 
in response to the trigger, initiating the emergency call connection on the basis of a first wireless communication circuit and a second wireless communication circuit; 
determining priorities of the first wireless communication circuit and the second wireless communication circuit; and 
performing the emergency call connection using the wireless communication circuit according to the determined priorities.  
NOTE: See the rejection of Claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala as applied to Claim 1 above, and further in view of Jin (US 20180338334 A1)

Re: Claim 2
Jhunjhunwala discloses wherein the processor is configured to: 
simultaneously transmit an execution message for the emergency call connection to the first communication circuit and the second communication circuit, and 
See Jhunjhunwala Fig. 5A. [0057] when a user initiates an emergency call, the mobile communication device 502 may attempt to establish the call on multiple subscriptions simultaneously
determine the priorities on the basis of monitoring call connect state from a network corresponding to each of the first communication circuit and the second communication circuit.  
See Jhunjhunwala Fig. 5A. [0062] The upper layers of the modem (e.g., the RR sublayers 308a, 308b) may monitor the call connect state of both the first subscription 504 and the second subscription 506 to determine which subscription establishes the call first.
Jhunjhunwala does not appear to explicitly disclose reception of a response message.
In a similar endeavor, Jin discloses determine the priorities on the basis of reception of a response message from a network corresponding to each of the first communication circuit and the second communication circuit.  
See Jin Fig. 2, [0078] after the call module initiates multiple calls to a first call object (the call mode is CS voice call), a second call object (the call mode is WiFi network voice call), and a third call object (the call mode is LTE network voice call) at the same time, the connection module receives an answering response fed back by an underlying protocol stack corresponding to the first call object, . . . the connection module may cancel a call sent to an underlying protocol stack corresponding to the second call object and a call sent to an underlying protocol stack corresponding to the third call object
Jhunjhunwala invention by employing the teaching as taught by Jin to provide the limitation.  The motivation for the combination is given by Jin which simplifies the process of priority determination. 

Re: Claim 3
Jhunjhunwala in view of Jin discloses wherein the processor is configured to: 
determine any one of the first communication circuit or the second communication circuit which first receives the response message from the corresponding network, as a target communication circuit for the emergency call connection, and (See Jhunjhunwala Fig. 5A. [0063] In case 522a, the first subscription 504 successfully establishes the emergency call before the second subscription 506 in communications 524a)
See Jhunjhunwala Fig. 5A. [0062] The upper layers of the modem (e.g., the RR sublayers 308a, 308b) may monitor the call connect state of both the first subscription 504 and the second subscription 506 to determine which subscription establishes the call first.
NOTE: See Jin Fig. 2, [0078] as mentioned in the rejection of Claim 2.
transmit a termination message for terminating initiation of the emergency call connection to another communication circuit except the target communication circuit.  
See Jhunjhunwala Fig. 5A. [0063] the first subscription 504 successfully establishes the emergency call before the second subscription 506 in communications 524a.  When this occurs, . . . the second subscription 506 may deactivate the call, detach from the second network 510 and/or send an indication to the second network 510 or to a PSAP accessed via the second network 510 that an emergency call was successfully established using a different subscription and/or different network

Re: Claim 8
Jhunjhunwala discloses wherein the processor is configured to: 
receive a user input for requesting an emergency call through the user interface; (See Jhunjhunwala [0039] the keypad 224, the touchscreen display 226, the microphone 212, or a combination thereof, may perform the function of receiving a request to initiate an outgoing call)
See Jhunjhunwala [0059] A user may initiate an emergency call on the first subscription 504 in operation 512.
NOTE: Also See [0054]: the number that the user dials matches one of the emergency numbers, the mobile communication device 402 may identify the call as an emergency call.
in response to the user input, make a first attempt for establishing first communication via a first network using the first wireless communication circuit; 
See Jhunjhunwala Fig. 5A. [0057] when a user initiates an emergency call, the mobile communication device 502 may attempt to establish the call on multiple subscriptions simultaneously or with a small delay.
NOTE: Also See [0060].
make a second attempt for establishing second communication via a second network different from the first network using the second wireless communication circuit before the end of the first attempt; 
See Jhunjhunwala Fig. 5A. [0057] when a user initiates an emergency call, the mobile communication device 502 may attempt to establish the call on multiple subscriptions simultaneously or with a small delay.
NOTE: Also See [0060].
select the first network or the second network according to the connection establishment; and 
See Jhunjhunwala Fig. 5A. [0062] The upper layers of the modem (e.g., the RR sublayers 308a, 308b) may monitor the call connect state of both the first subscription 504 and the second subscription 506 to determine which subscription establishes the call first.
execute an emergency call using the selected network.  
See Jhunjhunwala Fig. 5A. [0063] In case 522a, the first subscription 504 successfully establishes the emergency call before the second subscription 506 in communications 524a. 
NOTE: See 524a: “Emergency call established on Sub1”
Jhunjhunwala does not appear to explicitly disclose receive a connection confirmation signal from at least one of the first network or the second network; the connection confirmation signal
In a similar endeavor, Jin discloses receive a connection confirmation signal from at least one of the first network or the second network; 
See Jin Fig. 2, [0078] after the call module initiates multiple calls to a first call object (the call mode is CS voice call), a second call object (the call mode is WiFi network voice call), and a third call object (the call mode is LTE network voice call) at the same time, the connection module receives an answering response fed back by an underlying protocol stack corresponding to the first call object
select the first network or the second network according to the connection confirmation signal; and 
See Jin Fig. 2, [0078]  the connection module receives an answering response fed back by an underlying protocol stack corresponding to the first call object, and after the connection module establishes a connection by using a general network corresponding to an underlying protocol stack of the first call object,
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jhunjhunwala invention by employing Jin to provide the limitation.  The motivation for the combination is given by Jin which simplifies the network selection process. 

Re: Claim 9
Jhunjhunwala in view of Jin discloses wherein the processor is configured to 
make the second attempt at substantially the same time as the first attempt.  
See Jhunjhunwala Fig. 5A. [0057] when a user initiates an emergency call, the mobile communication device 502 may attempt to establish the call on multiple subscriptions simultaneously

Re: Claim 10
Jhunjhunwala in view of Jin discloses wherein the processor is configured to: 
receive a connection confirmation signal from any one of the first network or the second network, and 
See Jin Fig. 2, [0078] after the call module initiates multiple calls to a first call object (the call mode is CS voice call), a second call object (the call mode is WiFi network voice call), and a third call object (the call mode is LTE network voice call) at the same time, the connection module receives an answering response fed back by an underlying protocol stack corresponding to the first call object
release the connection attempt to the other of the first network or the second network when the connection confirmation signal is received.  
See Jin Fig. 2, [0078] the connection module may cancel a call sent to an underlying protocol stack corresponding to the second call object and a call sent to an underlying protocol stack corresponding to the third call object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jhunjhunwala invention by employing Jin to provide the limitation.  The motivation for the combination is given by Jin which simplifies the network selection process. 
NOTE: Also See Jhunjhunwala Fig. 5A. [0063].

Re: Claim 12
Jhunjhunwala in view of Jin discloses further comprising: 
a first antenna and a second antenna spaced apart from the first antenna, 
See Jhunjhunwala Fig. 2: the wireless antennas 220, 221
wherein the first wireless communication circuit is electrically connected to the first antenna and the second wireless communication circuit is electrically connected to the second antenna.  
See Jhunjhunwala Fig. 2 [0040] the two SIMs 204a, 204b, the baseband processor BB1, BB2, the RF resources 218, 219, and the wireless antennas 220, 221 may constitute two or more radio access technologies (RATs).

Re: Claim 13
Jhunjhunwala in view of Jin discloses further comprising: 
a first socket and a second socket capable of accommodating a first subscriber identification module (SIM) and a second SIM, 
See Jhunjhunwala Fig. 2. [0032]: a first SIM interface 202a, which may receive a first identity module SIM-1 204a that is associated with a first subscription.  . . . a second SIM interface 202b, which may receive an optional second identity module SIM-2 204b that is associated with a second subscription)
wherein the first wireless communication circuit is connected to the first network using the first SIM and the second wireless communication circuit is connected to the second network using the second SIM.  (See Jhunjhunwala Fig. 2. [0038] the RF resources 
See Jhunjhunwala Fig. 2. [0037] The RF resource 218 may be a transceiver that performs transmit/receive functions for each of the SIMs/RATs on the multi-SIM mobile communication device 200.  

Re: Claim 14
Jhunjhunwala in view of Jin discloses wherein the first wireless communication circuit supports a circuit switched communication method, and 
See Jhunjhunwala Fig. 2 [0040] the multi-SIM mobile communication device 200 may be a LTE communication device that includes a SIM, baseband processor, and RF resource configured to support two different RATs, such as LTE, WCDMA, and GSM.
NOTE: GSM is a circuit-switched network (See https://en.wikipedia.org/wiki/GSM)
the second wireless communication circuit supports a non-circuit switched communication method.  
See Jhunjhunwala Fig. 2 [0040] the multi-SIM mobile communication device 200 may be a LTE communication device that includes a SIM, baseband processor, and RF resource configured to support two different RATs, such as LTE, WCDMA, and GSM.
NOTE: LTE is a packet-switched network (See https://en.wikipedia.org/wiki/LTE_(telecommunication) )


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala as applied to Claim 1 above, and further in view of LEE (US 20120142308 A1)

Re: Claim 5
Jhunjhunwala discloses a first subscriber identification module (SIM) and a second SIM
See Jhunjhunwala Fig. 2. [0032]: a first SIM interface 202a, which may receive a first identity module SIM-1 204a that is associated with a first subscription.  . . . a second SIM interface 202b, which may receive an optional second identity module SIM-2 204b that is associated with a second subscription)
Jhunjhunwala does not appear to explicitly disclose determine a camp-on network for each of the first SIM and the second SIM; and determine an emergency call connection method for the first communication circuit and the second communication circuit on the basis of the determination of the camp-on network.  
In a similar endeavor, LEE discloses a first subscriber identification module (SIM) and a second SIM, wherein the processor is configured to: 
See LEE Fig. 2, [0021] the first SIM card 170 is automatically switched to a second SIM card 180 capable of performing the communication service and thus the emergency call can be transmitted through the second SIM card 180
determine a camp-on network for each of the first SIM and the second SIM; and
See LEE Fig. 2, [0029] When the user attempts to transmit an emergency call in step 203 in which the first SIM card 170 is in a state of the communication service unavailability and the second SIM card 180 is in a state of the camp-on capable of performing the communication service
determine an emergency call connection method for the first communication circuit and the second communication circuit on the basis of the determination of the camp-on network.  
See LEE Fig. 2, [0032] The controller 110 switches the first SIM card 170 to the second SIM card 180, which has not been activated, but is in the camp-on state capable of performing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jhunjhunwala invention by employing the teaching as taught by LEE to provide the limitation.  The motivation for the combination is given by LEE which improves call connection time. 


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Re: Claim 4
The following is an examiner’s statement of reasons for allowance: Jhunjhunwala in view of NGAI (US 20150119103 A1) and Bodduru (US 20170034677 A1) is considered as the most relevant document in the prior art, which discloses wherein the processor is configured to: 
determine the communication state of the first communication circuit and the second communication circuit in response to the trigger; (See Jhunjhunwala Fig. 5A. [0062] See NGAI Fig. 2A, [0035])
the first communication circuit and the second communication circuit are in a communication connected state; (See NGAI Fig. 2A, [0035])
transmit the emergency call execution message to the first communication circuit when the first communication circuit of a cellular domain (See Jhunjhunwala Fig. 2 [0040]) is in a communication connected state; and (See Jhunjhunwala Fig. 5A. [0062])
simultaneously transmit the emergency call execution message to the first communication circuit and the second communication circuit when the second communication circuit of a packet switched (PS) domain (See Bodduru [0027] See Jhunjhunwala Fig. 2 [0040]) in a communication connected state .  (See Jhunjhunwala Fig. 5A. [0062] See Bodduru Fig. 2, [0039])
Jhunjhunwala in view of NGAI and Bodduru  does not discloses the technical features in Claim 4 of simultaneously transmit an emergency call execution message to the first communication circuit and the second communication circuit  (Emphasis added) when the first communication circuit and the second communication circuit are in a communication connected state; References always selects one network over the other when the first communication circuit and the second communication circuit are in a communication connected state.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644